DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Prior Art Citation
CN106058218A to Hefei Guoxuan High Tech Power Energy Co. Ltd. (“HEFEI GUOXUAN”) where references below are to the English translation thereof.
US 20180358615 A1 to Shroedle et al. (“SHROEDLE”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b).
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the relative term “homogenously” in the claim language “where the titanium is homogeneously distributed within the solid material” (Claim 1). The term “homogeneously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite. Appropriate clarification of the claim language is respectfully required. Claims 2-18 fail to remedy the 35 U.S.C. 112(b) indefiniteness issue of Claim 1 and are thus similarly indefinite.
Claim 11 recites the limitation "a metal carbonate" introducing an antecedent basis error to the claim. Claim 11 incorporates the method according to claim 1, and claim 1 also introduces the limitation “a metal carbonate comprising said metal(s) M …” Accordingly, the introduction of “a metal carbonate” by Claim 11 renders the claim indefinite because it is unclear if the newly introduced metal carbonate of Claim 11 is the same as, or different from, the metal carbonate of Claim 1. Claims 12-16 depend from Claim 11 and fail to remedy the 35 U.S.C. 112(b) indefiniteness issue of Claim 11 and are thus similarly indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 11, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEFEI GUOXUAN.

	HEFEI GUOXUAN discloses each and every limitation of Claims 1, 2, 4, 9, 11, 12, 13, 15, 17, and 18 and accordingly these claims are rejected under 35 U.S.C. 102(a)(1).
	Regarding Claim 1, HEFEI GUOXUAN discloses a method for the precipitation of a solid material (abstract, preparing Ni-Co-Mg-Ti electrode active material using chemical co-precipitation), said method comprising: - providing an aqueous metal ion solution, said metal ion solution comprising TiOSO4 (page 3, raw materials include aqueous solution of titanyl sulfate, nickel sulfate, cobaltous sulfate, sulphuric acid magnesium, and deionized water) and metal ions of a metal M, where M is one or more of the elements: Mg, Co, Cu, Ni, Mn, Fe (page 3);  providing an aqueous carbonate solution (page 3, the solution is added together with sodium carbonate liquor); and mixing said aqueous metal ion solution and said aqueous carbonate (stirring for precipitation reaction, page 3) solution thereby providing a solid material comprising titanium and a metal carbonate (page 3, precipitating to obtain a metal carbonate precursor) comprising said metals M.
	where the titanium is homogeneously distributed within the solid material (as necessarily results from the method because it comprises each and every step claimed).  
	Regarding Claim 2, HEFEI GUOXUAN further discloses the method according to claim 1, where said metal ion solution comprises Mg2+ ions and metal ions of a metal M', where M' is one or more of the elements: Co, Cu, Ni, Mn, Fe (page 3, raw materials include aqueous solution of titanyl sulfate, nickel sulfate, cobaltous sulfate, sulphuric acid magnesium, and deionized water; see also page 7 embodiment 6 wherein magnesium sulfate nickel sulfate and cobaltous sulfate are raw materials used in the coprecipitation reaction).  
	Regarding Claim 4, HEFEI GUOXUAN further discloses the method according to any of the claims 1 to 3, where the metal ion solution is prepared from sulfates (pages 3 and 7).  
	Regarding Claim 5, HEFEI GUOXUAN further discloses the method according to Claim 1 and is silent to the use of a chelating agent. No chelating agent is taught throughout the disclosure of HEFEI GUOXUAN and accordingly HEFEI GUOXUAN meets the limitations required of Claim 5 “wherein the method is carried out without the use of a chelating agent.”  
	Regarding Claim 9, HEFEI GUOXUAN further discloses a method according to any of the claims 1 to 8, wherein the pH value of the mixed aqueous metal ion solution and aqueous carbonate solution ranges from 7-8 (Claim 3 section (3); embodiment 1 page 4 exemplifies a pH of 7.5) which overlaps and renders obvious the claimed range of 7.5 < pH < 10.0.
	Regarding Claim 11, HEFEI GUOXUAN further discloses a solid material prepared by the method according Claim 1 (as discussed above with respect to Claim 1).
	HEFEI GUOXUAN discloses all of the method steps claimed and accordingly necessarily discloses the claimed material obtained by the method of Claim 1. HEFEI GUOXUAN necessarily discloses said solid material comprises titanium as well as a metal carbonate comprising said metals (page 2, spherical carbonate precursor material), where M is one or more of the elements: Mg, Co, Ni (abstract, page 2 scheme description including metals Ni, Mg, Co, and Ti) and where titanium is homogeneously distributed within said solid material which necessarily is present in HEFEI GUOXUAN as a result of the identical method steps as those claimed by the Applicant.
	Regarding Claim 12, HEFEI GUOXUAN further discloses a solid material according to claim 11, wherein the solid material has an overall composition such that the atomic ratio Ti:M between titanium and said metals M is (z):(x+y+z) where x ranges from 0.7 <= x <1; y ranges from 0.05 <= y <= 0.1; z ranges from 0.05 <= z <= 0.1 (see abstract and molecular formula subscripts x, y, and z wherein x=Y+2z=1), which results in a ratio of from (0.05 to 0.1): (0.8 to 1) which overlaps and renders obvious the claimed range of  0 < Ti:M 5 0.2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claim 13, HEFEI GUOXUAN further discloses a solid material according to claim 11 or 12, where said solid material comprises Mg, Co, Ni, and Ti (abstract), meeting the limitations of Claim 13 where said solid material comprises “Mg and a metal M', where M' is one or more of the elements: Co, Cu, Ni, Mn, Fe.”  
	Regarding Claim 15, HEFEI GUOXUAN further discloses a solid material according to any of the claims 11 to 14, where Ti is present in the solid material as an oxide (abstract, composite oxide formula comprising Ti) meeting the claim language “where Ti is present in the solid material as an oxide, a hydroxide, a carbonate or mixtures thereof.”  
	Regarding Claim 17, HEFEI GUOXUAN further discloses a method of preparing a positive electrode material for a secondary battery from the solid material of claims 12 to 16, comprising the steps of: - mixing the solid material comprising titanium as well as a metal carbonate with a starting material comprising Li or Na (page 2, reacting the precursor material with lithium carbonate), sintering the solid material and the starting material (page 2, calcining under oxygen atmosphere), and inherently discloses thereby partly or fully decomposing said solid material and said starting material comprising Li or Na (as necessarily occurs during heat treatment in oxygen atmosphere).  
	Regarding Claim 18, HEFEI GUOXUAN further discloses the use of the solid material according to any of the claims 12 to 16 as a precursor for the preparation of positive electrode material for a secondary battery (page 2, the metallic ball shape carbonate precursor obtained after precipitation and reaction with lithium carbonate) after lithiation of the solid material as claimed (page 2, the precursor comprises Li and reacts with sodium carbonate).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HEFEI GUOXUAN in view of SHROEDLE.

	While HEFEI GUOXUAN does not teach each and every limitation of Claims 3, 6, 7, 8, 10, 14, and 16, these claims would have been obvious in view of the combined teachings of HEFEI GUOXUAN and SHROEDLE and accordingly the claims are rejected as unpatentable under 35 U.S.C. 103.
	Regarding Claim 3, HEFEI GUOXUAN is relied upon as above with respect to the method according to claim 1.
	While HEFEI GUOXUAN discloses that the metal M may contain Ni and Mg, HEFEI GUOXUAN does not disclose that the metal M contains Ni, Mg and Mn. 
	SHROEDLE discloses that the metal M of a coprecipitated cathode active material precursor and active material comprises the combination of Ni, Mg, and Mn (¶1-3 and abstract including general formula (I) at ¶1).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the coprecipitation method and material of HEFEI GUOXUAN, including the precursor and final synthesized active material, to comprise Mn in addition to Ni and Mg as the component M to achieve the predictable result of a suitable cathode active material as taught by SHROEDLE. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 6, HEFEI GUOXUAN is relied upon as above with respect to the method according to Claim 1.
	While HEFEI GUOXUAN generally discloses a coprecipitation method, HEFEI GUOXUAN is silent with respect to the precipitated and agglomerated particles D50 particle size, and is accordingly silent with respect to the limitations of Claim 6, “wherein D50 of said agglomerated particles is between 1 and 50 µm, preferably between 6 and 40 µm.”
	SHROEDLE discloses lithium metal oxide cathode active material synthesized by coprecipitation similarly to HEFEI GUOXUAN (abstract, ¶45-47). SHROEDLE further discloses a plurality of primary particles agglomerate and form spherical secondary particles of general formula (I), the secondary particles comprising a D50 in the range of 3 to 8 microns (¶47), and that the cathode material provides improved high rate performance and lower electrode resistance (¶275).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the method of HEFEI GUOXUAN to comprise achieving the D50 of said agglomerated particles taught by SHROEDLE which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The motivation for doing so would have been to provide a particle size range known in the art to be suitable for cathode active materials and to provide a cathode active material with high rate performance and lower electrode resistance as taught by SHROEDLE.
	Regarding Claim 7, HEFEI GUOXUAN is relied upon as above with respect to the method according to Claim 6.
	HEFEI GUOXUAN further discloses wherein the agglomerated particles are essentially spherical as required by Claim 7 (HEFEI GUOXUAN at page 2 disclosing spherical precursor is obtained).
	SHROEDLE also discloses the agglomerated particles are essentially spherical (SHROEDLE at ¶45-47).  
	Modifying HEFEI GUOXUAN in view of SHROEDLE as described above meets the limitations wherein the agglomerated particles are essentially spherical.
	Regarding Claim 8, HEFEI GUOXUAN is relied upon as above with respect to the method according to claim 6.
	HEFEI GUOXUAN does not disclose the structure required of Claim 7 wherein “the agglomerated particles are characterized by an average circularity higher than 0.90 and simultaneously an average aspect ratio lower than 1.50.”
	SHROEDLE discloses spherical secondary particles are obtained by the coprecipitation synthesis process and this includes particles that are exactly spherical and the maximum and minimum diameter of at least 90% of the particles differ by not more than 10% (¶45).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified HEFEI GUOXUAN to comprise secondary particles that are exactly spherical as taught by SHROEDLE, meeting the limitations of Claim 8  “the agglomerated particles are characterized by an average circularity higher than 0.90 and simultaneously an average aspect ratio lower than 1.50.”
	Regarding Claim 10, HEFEI GUOXUAN is relied upon as above with respect to the method according Claim 9. 
	HEFEI GUOXUAN is silent with respect to the method further comprising the step of: - providing a NaOH solution and mixing the NaOH solution with the aqueous metal ion solution and the aqueous carbonate solution.  
	SHROEDLE discloses that pH adjustment may be performed by adding an aqueous solution of alkali metal hydroxide, such as sodium hydroxide, to an aqueous solution of titanium salt (¶64) which is acidic (¶61, pH control during step a and b); that pH is preferably maintained during the coprecipitation process (¶84); and that NaOH may be added  to the aqueous metal ion solution and aqueous carbonate solution while mixing (¶64-67).
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the method of HEFEI GUOXUAN to comprise the addition of NaOH as taught by SHROEDLE resulting in the claimed step of providing a NaOH solution and mixing the NaOH solution with the aqueous metal ion solution and the aqueous carbonate solution.
	Regarding Claim 14, HEFEI GUOXUAN is relied upon as above with respect to the method according Claim 11. 
	While HEFEI GUOXUAN discloses that the metal M may contain Ni and Mg, HEFEI GUOXUAN does not disclose that the metal M contains the combination of Ni, Mg and Mn. 
	SHROEDLE discloses that the metal M of a coprecipitated cathode active material precursor and active material comprises the combination of Ni, Mg, and Mn (¶1-3 and abstract including general formula (I) at ¶1).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the material of HEFEI GUOXUAN, including the precursor and final synthesized active material, to comprise Mn in addition to Ni and Mg as the component M to achieve the predictable result of a suitable cathode active material as taught by SHROEDLE. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 16, HEFEI GUOXUAN is relied upon as above with respect to the solid material according to Claim 11.
	While HEFEI GUOXUAN generally discloses a coprecipitation method, HEFEI GUOXUAN is silent with respect to the precipitated and agglomerated particles D50 particle size, and is accordingly silent with respect to the limitations of Claim 16, “wherein D50 of said agglomerated particles is between 1 and 50 µm, preferably between 6 and 40 µm.”
	SHROEDLE discloses lithium metal oxide cathode active material synthesized by coprecipitation similarly to HEFEI GUOXUAN (abstract, ¶45-47). SHROEDLE further discloses a plurality of primary particles agglomerate and form spherical secondary particles of general formula (I), the secondary particles comprising a D50 in the range of 3 to 8 microns (¶47), and that the cathode material provides improved high rate performance and lower electrode resistance (¶275).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HEFEI GUOXUAN to comprise the D50 of said agglomerated particles taught by SHROEDLE which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The motivation for doing so would have been to provide a particle size range known in the art to be suitable for cathode active materials and to provide a cathode active material with high rate performance and lower electrode resistance as taught by SHROEDLE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729